     Case 1:20-cv-01374-NONE-EPG Document 24 Filed 03/25/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JULIO SANDOVAL,                                    No. 1:20-cv-01374-NONE-EPG (PC)
12                       Plaintiff,                      FINDINGS AND RECOMMENDATIONS,
                                                         RECOMMENDING THAT PLAINTIFF’S
13           v.                                          MOTION FOR AN INJUNCTION BE
                                                         DENIED
14    RALPH M. DIAZ, et al.,
                                                         (ECF No. 20)
15                       Defendants.
                                                         TWENTY-ONE-DAY DEADLINE
16

17          Plaintiff Julio Sandoval (“Plaintiff”) is a state inmate proceeding pro se and in forma

18   pauperis in this civil-rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff filed the complaint

19   commencing this action on September 28, 2020. (ECF No. 1). After the Court screened Plaintiff’s

20   complaint and found he failed to state any claims, (ECF No. 14), Plaintiff filed a first amended

21   complaint on February 16, 2021, (ECF No. 17). The Court entered a screening order on March 1,

22   2021, finding that Plaintiff again failed to state any claims. (ECF No. 18).

23          On March 9, 2021, Plaintiff filed an “Order to Show Cause for a Preliminary Injunction,”

24   (ECF No. 20), which the Court construes as a motion for a preliminary injunction. For the reasons

25   that follow, the Court recommends denying the motion.

26   I.     LEGAL STANDARDS FOR INJUNCTIVE RELIEF

27          “A federal court may issue an injunction if it has personal jurisdiction over the parties and

28   subject matter jurisdiction over the claim; it may not attempt to determine the rights of persons
                                                        1
     Case 1:20-cv-01374-NONE-EPG Document 24 Filed 03/25/21 Page 2 of 4


 1   not before the court.” Zepeda v. U.S. I.N.S., 753 F.2d 719, 727 (9th Cir. 1983); accord Benny v.

 2   Pipes, 799 F.2d 489, 492 (9th Cir. 1986) (“A federal court is without personal jurisdiction over a

 3   defendant unless the defendant has been served in accordance with Fed. R. Civ. P. 4.”); S.E.C. v.

 4   Ross, 504 F.3d 1130, 1140 (9th Cir. 2007) (“[I]n order for the court to assert personal jurisdiction

 5   over a party-in-interest, the party must be properly served.”). Relatedly, under Federal Rule of

 6   Civil Procedure 65(d)(2), an injunction binds only “the parties to the action,” their “officers,

 7   agents, servants, employees, and attorneys,” and “other persons who are in active concert or

 8   participation.” Fed. R. Civ. P. 65(d)(2)(A)-(C).

 9          “To obtain a preliminary injunction, [a party] must show either (1) a likelihood of success

10   on the merits and the possibility of irreparable injury or (2) the existence of serious questions

11   going to the merits and the balance of hardships tipping in [the party’s] favor.” Nike, Inc. v.

12   McCarthy, 379 F.3d 576, 580 (9th Cir. 2004).

13          There are also limits to the type of relief courts may issue. “When a plaintiff seeks

14   injunctive relief based on claims not pled in the complaint, the court does not have the authority

15   to issue an injunction.” Pac. Radiation Oncology, LLC v. Queen's Med. Ctr., 810 F.3d 631, 633

16   (9th Cir. 2015). Requests for prospective relief are further limited by the Prison Litigation Reform

17   Act, which requires that the Court find that the “relief [sought] is narrowly drawn, extends no

18   further than necessary to correct the violation of the Federal Right, and is the least intrusive

19   means necessary to correct the violation of the Federal Right.” 18 U.S.C. § 3626(a)(1)(A).

20   II.    PLAINTIFF’S MOTION
21          Plaintiff’s motion concerns a physical altercation between Plaintiff and another inmate

22   that resulted in a rules violation report. Plaintiff contends in his first amended complaint that he

23   was not the attacker in that fight but that he was blamed for starting it in a rules violation report.

24   (ECF No. 17 at 4, 6). That rules violation report was used against him by a classification

25   committee on January 27, 2021, when determining where to house Plaintiff. (ECF No. 20 at 2, 7-

26   8). Plaintiff’s motion seeks an order:
27          enjoining the defendants, their successors in office agents and employees and all
            other person acting in concert and participation with them from withholding
28          evidence, answers or discovery pertaining to the matter at hand in case: 1:20-cv-

                                                         2
     Case 1:20-cv-01374-NONE-EPG Document 24 Filed 03/25/21 Page 3 of 4


 1           01374-NONE-EPG, as well using false statement or documents used against me I
             need the court to enforce Rule 26(b) and in general to allow a fair reply to
 2           discovery. As I need a proper responce why those two cameras were off, who is in
 3           control of such functions, and is answering in a investigation “Irrelevant” a
             procedure or in there training.
 4
     (Id. at 1) (as in original).
 5
             Plaintiff also seeks other court relief concerning the rules violation report and its use. For
 6
     instance, Plaintiff states that because the rules violation report is inaccurate:
 7
             this RVR should be void and instructions should be given not to use this untill
 8           settled in the courts. As fraud was used to creat such RVR at P.V.S.P. as well I
             will need an enforcement to allow me to have sufficient access to the courts
 9           paging alone or going to the window is enough.
10   (Id. at 3).

11   III.    ANALSYIS

12           Plaintiff’s motion fails for at least three reasons.

13           First, the Court cannot order an injunction until after the party at whom the injunction is

14   directed has been served. See Zepeda, 753 F.2d at 727 (“A federal court may issue an injunction

15   if it has personal jurisdiction over the parties and subject matter jurisdiction over the claim; it may

16   not attempt to determine the rights of persons not before the court.”); S.E.C. v. Ross, 504 F.3d

17   1130, 1140 (9th Cir. 2007) (“[I]n order for the court to assert personal jurisdiction over a party-in-

18   interest, the party must be properly served.”). Because no defendant has been served yet, the

19   Court cannot issue an injunction at this time.

20           Second, Plaintiff has not shown a likelihood of success on the merits or the existence of

21   serious questions going to the merits and the balance of hardships tipping in Plaintiff’s favor. See

22   Nike, Inc., 379 F.3d at 580. The Court does not find a likelihood of success on the merits because

23   it has screened two of Plaintiff’s complaints and found neither states a claim. (See ECF Nos. 14 &

24   18).

25           Because Plaintiff’s complaints violate Federal Rule of Civil Procedure 8 for failing to be a

26   short and plain statement of the facts, the Court cannot conclude that there are serious questions

27   going to the merits. And even if there were serious questions, the balance of hardships does not

28   tip in Plaintiff’s favor. Plaintiff mostly seeks discovery, which the Court will permit if this case

                                                          3
     Case 1:20-cv-01374-NONE-EPG Document 24 Filed 03/25/21 Page 4 of 4


 1   proceeds to the appropriate stage.

 2            Third, most of the proposed injunction is not “designed to accord or protect some or all of

 3   the substantive relief sought by a complaint in more than preliminary fashion.” Orange Cnty., 52

 4   F.3d at 825-26. The main requested relief—obtaining discovery—will not provide the relief

 5   Plaintiff seeks in his amended complaint, which mostly requests tens of millions of dollars in

 6   damages, (see ECF No. 17 at 24). If this case proceeds to the appropriate stage, there will be an

 7   opportunity to seek discovery.

 8   IV.      FINDINGS AND RECOMMENDATIONS

 9            Accordingly, based on the foregoing, IT IS HEREBY RECOMMENDED that

10   Plaintiff’s motion for injunctive relief (ECF No. 20) be DENIED.

11            These findings and recommendations are submitted to the United States district judge

12   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within twenty-one

13   (21) days after being served with these findings and recommendations, Plaintiff may file written

14   objections with the court. Such a document should be captioned “Objections to Magistrate

15   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

16   the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d

17   834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

18
     IT IS SO ORDERED.
19

20         Dated:   March 25, 2021                              /s/
21                                                      UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28

                                                        4
